Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 19 have been considered but are moot in view of the new ground(s) of rejection (albeit, featuring references previously cited and used in prior rejections). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feehrer et al. U.S. PGPUB No. 2015/0067217 in view of Gupta et al. U.S. PGPUB No. 2017/0102995, Slaight et al. U.S. PGPUB No. 2014/0189212, and further in view of Herdrich et al. U.S. PGPUB No. 2017/0094377.

Per Claim 1, Feehrer discloses an apparatus comprising: at least two general purpose cores (Cores 110) and circuitry coupled to the at two least general purpose cores (Service Processor Unit (SPU) 216), the circuitry to identify a type of interrupt related to correctable errors to release only to a selected strict subset of the at least two general purpose processor cores, (Paragraph 24; Interrupt steering register 222 is configured to steer the error to either the service processor 114 or to a core within a processor node 102 for handling the interrupt routine. Paragraph 27 discusses different types of errors, including non-fatal errors, which are considered to read on the claimed “correctable errors”. Paragraphs 30-37 further teach that the interrupt steering register and the interrupt target registers 224 are used to determine which specific core 110 of a processing node 102 is to receive a specific interrupt, depending on the type of interrupt. Paragraph 35 in particular teaches “The interrupt target register(s) 224 include one or more entries that indicate the destination of a transmitted interrupt from the SPU 216.  In particular, the entries indicate the processor node, the particular core on the processor node and/or the particular operational thread on the particular core.” Paragraph 35 further teaches, “For example, the register 224 may include an entry for each type of error for each component of the system 200. In another example, the register 224 may include an entry for each type of error, regardless of the particular component from which the error is received.” Therefore, each type of error, including the aforementioned “non-fatal errors” have a respective register 224 which indicate a particular core to direct the interrupt to for processing.), wherein the one or more of the selected strict subset of the at least two general purpose processor cores are exclusively allocated to process interrupts related to correctable errors (Paragraphs [33] and [35]-[37] disclose that errors, based on their type, such as correctable errors as highlighted in paragraphs [27] and [30], are directed to a specific processor node or core. Therefore, whichever subset of processor nodes/cores receive the correctable (non-fatal) errors, as programmed into the interrupt steering registers, are considered to be “exclusively allocated to process interrupts related to correctable errors”.).

Feehrer does not specifically teach aggregating interrupts, however, the entries of the interrupt steering register 222 may be programmed at the start-up of the system 200 (Paragraph 33), which would be “prior to release of the coalesced interrupts of the type of interrupt related to correctable errors”.

However, Gupta, of a common field of endeavor, teaches determining a type of interrupt (correctable or uncorrectable error), and subsequently determining whether to aggregate the interrupt based on the determined type, with non-aggregated interrupts being directly routed to the operating system for processing (Paragraphs 90, 91, and 93; Figure 6; RAS aggregator 540). Gupta does not specify the manner in which the aggregated interrupts are released to the processing core(s). 

However, Slaight similarly teaches aggregating interrupts, and further teaches releasing said aggregated interrupt(s) when either a “coalesce number” is reached or a “coalesce timer” has elapsed (Paragraphs 173, 174, and 185).

Feehrer discloses steering non-coalesced interrupts to specific processor cores based on a time sensitivity and differing operational speeds of said processor cores (Paragraph 20) as well as based on a specific type of error related to the interrupt (Paragraphs 30-37). As previously discussed, Gupto discloses either aggregating an interrupt or directly processing it based on its detected “type” (Paragraphs 90, 91, and 93, Figure 6). Neither Feehrer nor Gupta specifically disclose providing at least one interrupt without coalescing to at least one of the processor cores based on said core performing Network Function Virtualization (NFV) operations.

However, Herdrich similarly teaches steering specific types of interrupts (high-priority, network interface controller) to particular high-performance processing cores (Paragraph 47), as well as CPU cores being assigned to virtualized network functions (VNF’s) (Paragraph 29). Herdrich further teaches a Network Function Virtualization infrastructure upon which the VNF’s and their high-priority NIC interrupts operate (Paragraphs 25, 50, 54, and 83; virtual network function (VNF)).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Gupta’s interrupt aggregation technique for interrupts related to correctable errors within the system of Feehrer’s non-fatal error interrupts because aggregation of interrupts improves system performance by reducing the overhead necessary for individual interrupts that can be more effectively handled either when it is more beneficial for a system to do so, or simply less frequently. It further would have been obvious to implement Slaight’s time threshold as the triggering mechanism to dispatch the aggregated non-fatal (correctable) interrupt(s) of Feehrer/Gupta to the specific processing core as determined by Feehrer’s interrupt target register 224 because a predetermined or dynamic time period can be determined to be a beneficial trade-off of system resource utilization for handling interrupts immediately versus only at predetermined times. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the high-priority interrupts of Feehrer to represent a processing task, such as the NFV infrastructures operations as taught by Herdrich, because references teach that network related interrupts are time-sensitive and the network infrastructures of Herdrich provide network data/interrupts that similarly would require/benefit from being steered to a high-performance processing core.

Per Claim 2, Feehrer discloses the apparatus of claim 1, wherein the type of interrupt comprises a hardware or software correctable error (Paragraphs 20 and 27; Non-fatal error is considered a correctable error.).

Per Claim 3, Feehrer discloses one of the types of errors encountered in the system is that of a hardware fault-induced error, such as an ECC error (Paragraph 20).

Feehrer does not specifically state that the ECC error is that of a “bit error”, as claimed.

However, Gupta, of a common field of endeavor, teaches identifying types of errors for interrupt handling, wherein one of the types of errors includes a bit error that can be corrected through error correcting code (ECC) (Paragraph 38; single bit error and ECC correction). 
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the ECC error disclosed by Feehrer to include a “bit error” as taught by Gupta because a bit error (such as a single bit error) are one of the most common forms of errors known in the art for be corrected using ECC capabilities. 

Per Claim 4, Gupta further teaches wherein the type of interrupt comprises one or more of: a Peripheral Component Interconnect Express (PCIe) error or a one-bit read error (Paragraph 25; detect read/write errors in memory). The same motivation as previously discussed in the rejection of Claim 3 is equally applicable.
Per Claim 6, Feehrer discloses the apparatus of claim 5, wherein the selected strict subset of the at least two general purpose processor cores is to access interrupts of the type of interrupt and cause performance of a corrective action for the interrupt(s) (Paragraphs 20 and 27; Feehrer handles both fatal and non-fatal errors/interrupts. Paragraphs 30-37 of Feehrer teach that the interrupt steering register 222 and the interrupt target registers 224 are used determine which specific core(s) 110 of a processing node 102 is/are to receive a specific interrupt, depending on the type of interrupt.).

-	As discussed above with respect to claim 1, Feehrer does not specifically teach aggregated interrupts. However, Gupta teaches aggregated both correctable and non-correctable interrupts/errors (Figure 6; Paragraph 47 discusses a “corrective action” taken for “non-correctable errors”.).Per Claim 7, Feehrer does not specifically teach not providing a corrective action for a received error/interrupt.

However, Gupta teaches wherein the selected strict subset of the at least two cores is to access interrupts of the type of interrupt and provide an acknowledgement of receipt of the interrupts (Paragraphs 39-40; O/S 120 running on accompanying CPU 110 may provide an acknowledgement to RAS controller 130.) but not perform a corrective action for the gathered zero or more interrupt(s) (Paragraph 47 discusses the O/S 120 taking a corrective action, “if any”, to address an uncorrectable error. The inclusion of the “if any” language means that there are instances where no corrective action is taken.).
Per Claim 8, Feehrer discloses memory-specific errors (Paragraph 41), but does not specifically disclose a memory controller issuing an interrupt to the circuitry.

However, Gupta teaches a memory controller to issue an interrupt to the interrupt manager (Paragraph 38; Memory controller 108 and RAS Controller 130).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the memory controller of Gupta within the system of Feehrer for the purpose of reporting a memory error/fault for correction. This would have been obvious since it has been held that the combining of prior art elements to yield predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(A). Memory controllers are well known in the art for controlling the handling of all actions of memory devices, including fault/error handling.

Per Claim 10, Feehrer discloses the apparatus of claim 1, wherein the circuitry is to transfer to one or more cores interrupts that are associated with faults (Paragraphs 20 and 27 discuss hardware/software faults and fatal and non-fatal errors. Paragraph 24 further teaches steering specific types of interrupts to specific processor/processor cores for handling.) Feehrer does not specifically discuss “non-correctable” interrupts.

However, Gupta discloses both correctable and non-correctable errors/faults (Paragraphs 37, 38, and 47; Gupta discusses the O/S 120 taking a corrective action, “if any”, to address an uncorrectable error. The inclusion of the “if any” language means that there are instances where no corrective action is taken.)

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for errors of Feehrer to include a non-correctable error, as taught by Gupta, because the “fatal” errors taught by Feehrer likely include an error/fault that has no corrective recourse that can be taken.

Per Claim 11, Feehrer discloses steering non-coalesced interrupts to specific processor cores based on a time sensitivity and differing operational speeds of said processor cores (Paragraph 20) as well as based on a specific type of error related to the interrupt (Paragraphs 30-37). Feehrer does not specifically one of the cores performing a network protocol processing task related to one or more of: Data Plane Development Kit (DPDK) applications, 3GPP 5G protocol processing, software-defined networking (SDN), virtualized network function (VNF), cloud radio access network (CRAN or C-RAN), virtualized radio access network (VRAN), Evolved Packet Core (EPC), broadband remote access server (BRAS), or Broadband Network Gateway (BNG) workloads.

However, Herdrich similarly teaches steering specific types (high-priority, network interface controller) of interrupts to particular high-performance processing cores (Paragraph 47). Herdrich further teaches virtualized network function (VNF) communications being handled by a specific CPU core due to latency requirements (Paragraph 29).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the high-priority NIC interrupt of Feehrer to represent a network related VNF processing task as taught by Herdrich, because references teach that network related interrupts are time-sensitive and the network infrastructures of Herdrich provide network data/interrupts that similarly would require/benefit from being steered to a high-performance processing core.

*	*	*	*	*	*	*

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feehrer et al. U.S. PGPUB No. 2015/0067217 in view of Gupta et al. U.S. PGPUB No. 2017/0102995, Slaight et al. U.S. PGPUB No. 2014/0189212, Herdrich et al. U.S. PGPUB No. 2017/0094377, in further view of Shajit et al. U.S. PGPUB No. 2016/0196222.

Per Claim 9, Feehrer discloses steering interrupts to specific processor cores based on a time sensitivity and differing operational speeds of said processor cores (Paragraph 20) as well as based on a specific type of error related to the interrupt (Paragraphs 30-37). Feehrer does not specifically disclose the apparatus of claim 1, comprising one or more of: a base station, macro base station, pico station, or nano station.

However, Shajit similarly discloses steering interrupts to specific processor cores to better utilize available CPU resources (Paragraphs 5-8, 57, 59, 60). Shajit further teaches that the I/O based interrupt steering system may include base stations (Paragraph 25).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the system of Feehrer to comprise a base station, as taught by the I/O interrupt steering system of Shajit, because Feehrer teaches that the system 100 allows from multiple guest operating systems to connect to it, including external I/O devices such as storage and networking devices (Feehrer; Paragraph 18). 

*	*	*	*	*	*	*

Claims 12, 13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Feehrer et al. U.S. PGPUB No. 2015/0067217 in view of Gupta et al. U.S. PGPUB No. 2017/0102995, in further view of Herdrich et al. U.S. PGPUB No. 2017/0094377.

Per Claim 12, Feehrer discloses a method comprising: receiving an interrupt and determining which of a first or second group of one or more general purpose processors to steer the interrupt to based on a determined “type” of said interrupt (Paragraphs 24; An interrupt steering register 222 is also included and is configured to steer the error to either the service processor 114 or to a core within a processor node 102 for handling the interrupt routine. Paragraph 35 teaches “The interrupt target register(s) 224 include one or more entries that indicate the destination of a transmitted interrupt from the SPU 216.  In particular, the entries indicate the processor node, the particular core on the processor node and/or the particular operational thread on the particular core.” Paragraph 35 further teaches, “For example, the register 224 may include an entry for each type of error for each component of the system 200. In another example, the register 224 may include an entry for each type of error, regardless of the particular component from which the error is received.” Therefore, whichever processor/core is programmed in the interrupt steering register as the target component for handling a specific error type is considered to be configured to process said error type.), and wherein one or more of the general purpose processors is to perform network protocol processing (Paragraph 18; Feehrer teaches that the system 100 allows from multiple guest operating systems to connect to it, including external I/O devices such as storage and networking devices, which would require network protocol processing.), 

Feehrer does not specifically teach aggregating interrupts.

However, Gupta, of a common field of endeavor, teaches determining a type of interrupt (correctable or uncorrectable error), and subsequently determining whether to aggregate the interrupt based on the determined type, with the non-aggregated interrupts being directly routed to a processing core (Paragraphs 90, 91, and 93; Figure 6; RAS aggregator 540).

Feehrer discloses steering non-coalesced interrupts to specific processor cores based on a time sensitivity and differing operational speeds of said processor cores (Paragraph 20) as well as based on a specific type of error related to the interrupt (Paragraphs 30-37). As previously discussed, Gupto discloses either aggregating an interrupt or directly processing it based on its detected “type” (Paragraphs 90, 91, and 93, Figure 6). Neither Feehrer nor Gupta specifically disclose providing at least one interrupt without coalescing to at least one of the processor cores based on said core performing Network Function Virtualization (NFV) operations.

However, Herdrich similarly teaches steering specific types of interrupts (high-priority, network interface controller) to particular high-performance processing cores (Paragraph 47), as well as CPU cores being assigned to virtualized network functions (VNF’s) (Paragraph 29). Herdrich further teaches a Network Function Virtualization infrastructure upon which the VNF’s and their high-priority NIC interrupts operate (Paragraphs 25, 50, 54, and 83; virtual network function (VNF)).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Gupta’s interrupt aggregation technique for interrupts related to correctable errors within the system of Feehrer’s non-fatal error interrupts because aggregation of interrupts improves system performance by reducing the overhead necessary for individual interrupts that can be more effectively handled either when it is more beneficial for a system to do so, or simply less frequently. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the high-priority interrupts of Feehrer to represent a processing task, such as the NFV infrastructures operations as taught by Herdrich, because references teach that network related interrupts are time-sensitive and the network infrastructures of Herdrich provide network data/interrupts that similarly would require/benefit from being steered to a high-performance processing core.

Per Claim 13, Feehrer discloses the method of claim 12, wherein steer the interrupt to the second group of one or more general purpose processors is based on the interrupt referring to a specific error type by an issuer of the interrupt or its delegate. (Paragraphs 20 and 27 discuss hardware/software faults and fatal and non-fatal errors. Paragraph 24 further teaches steering specific types of interrupts to specific processor/processor cores for handling.) Feehrer does not specifically discuss “non-correctable” interrupts.

However, Gupta discloses both correctable and non-correctable errors/faults (Paragraphs 37, 38, and 47; Gupta discusses the O/S 120 taking a corrective action, “if any”, to address an uncorrectable error. The inclusion of the “if any” language means that there are instances where no corrective action is taken.), in addition to determining whether to aggregate or not the interrupts based on their type being correctable or non-correctable (Paragraphs 90, 91, and 93; Figure 6; RAS aggregator 540).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for errors of Feehrer to include a non-correctable error, as taught by Gupta, because the “fatal” errors taught by Feehrer likely include an error/fault that has no corrective recourse that can be taken.

Per Claim 18, Feehrer discloses steering non-coalesced interrupts to specific processor cores based on a time sensitivity and differing operational speeds of said processor cores (Paragraph 20) as well as based on a specific type of error related to the interrupt (Paragraphs 30-37). Feehrer does not specifically one of the cores performing a network protocol processing task related to one or more of: Data Plane Development Kit (DPDK) applications, 3GPP 5G protocol processing, software-defined networking (SDN), virtualized network function (VNF), cloud radio access network (CRAN or C-RAN), virtualized radio access network (VRAN), Evolved Packet Core (EPC), broadband remote access server (BRAS), or Broadband Network Gateway (BNG) workloads.

However, Herdrich similarly teaches steering specific types (high-priority, network interface controller) of interrupts to particular high-performance processing cores (Paragraph 47). Herdrich further teaches virtualized network function (VNF) communications being handled by a specific CPU core due to latency requirements (Paragraph 29).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the high-priority NIC interrupt of Feehrer to represent a network related VNF processing task as taught by Herdrich, because references teach that network related interrupts are time-sensitive and the network infrastructures of Herdrich provide network data/interrupts that similarly would require/benefit from being steered to a high-performance processing core.

Per Claim 19, please refer to the above rejection of Claim 12 as the limitations are substantially similar and the mapping of references is equally applicable. Additionally, Feehrer teaches a computer readable medium embodiment (Paragraph 48).

Per Claim 20, Feehrer discloses the computer-readable medium of claim 19, wherein the type of interrupt comprises a hardware or software correctable error (Paragraphs 20 and 27).

Per Claim 21, Feehrer discloses the computer-readable medium of claim 19, wherein the general purpose processing core of the first set of ne ore more general purpose processing cores is to access interrupts of the first type and perform one or more of: provide an acknowledgement of receipt of the interrupts or perform a corrective action for the interrupts (Paragraphs 20, 27, and 30-39 discuss steering interrupts to specific processing cores for handling (i.e. corrective action).)

*	*	*	*	*	*	*	*

Claims 14-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feehrer et al. U.S. PGPUB No. 2015/0067217 in view of Gupta et al. U.S. PGPUB No. 2017/0102995, in further view of Herdrich et al. U.S. PGPUB No. 2017/0094377 in further view of Slaight et al. U.S. PGPUB No. 2014/0189212.

Per Claim 14, Feehrer teaches a plurality of different processing nodes and/or cores, more specifically, any number of processing nodes/cores (Paragraph 14), that an interrupt can be provided to for processing (Paragraphs 24 and 35), but does not specifically teach aggregating interrupts.

However, Gupta, of a common field of endeavor, teaches aggregating interrupts prior to issuing said interrupts to the operating system of one of the processing cores (Paragraphs 90, 91, and 93; RAS aggregator 540). Gupta does not specify the manner which the aggregated interrupts are released to the processing core(s). 

However, Slaight similarly teaches aggregating interrupts, and further teaches releasing said aggregated interrupt(s) when either a “coalesce number” is reached or a “coalesce timer” has elapsed (Paragraphs 173, 174, and 185).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Gupta’s interrupt aggregation technique within the system of Feehrer because aggregation of interrupts improves system performance by reducing the overhead necessary for individual interrupts that can be more effectively handled either when it is more beneficial for a system to do so, or simply less frequently. It further would have been obvious to implement Slaight’s time threshold as the triggering mechanism to dispatch the aggregated interrupt(s) because a predetermined or dynamic time period can be determined to be a beneficial trade-off of system resource utilization for handling interrupts immediately versus only at predetermined times.

Per Claim 15, Feehrer discloses the method of claim 14, wherein the type of interrupt comprises a type of interrupt related to an error that is correctable by an issuer of the interrupt or its delegate (Paragraphs 20 and 27).

Per Claim 16, Feehrer discloses one of the types of errors encountered in the system is that of a hardware fault-induced error, such as an ECC error (Paragraph 20).

Feehrer does not specifically state that the ECC error is that of a “bit error”, as claimed.

However, Gupta, of a common field of endeavor, teaches identifying types of errors for interrupt handling, wherein one of the types of errors includes a bit error that can be corrected through error correcting code (ECC) (Paragraph 38; single bit error and ECC correction). 
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the ECC error disclosed by Feehrer to include a “bit error” as taught by Gupta because a bit error (such as a single bit error) are one of the most common forms of errors known in the art for be corrected using ECC capabilities. 

Per Claim 17, Feehrer teaches handling both fatal and non-fatal errors/interrupts (Paragraphs 20 and 27) and steering interrupts to specific processing cores for handling (i.e. corrective action) (Paragraphs 30-39). Additionally, Gupta teaches aggregating both correctable and non-correctable interrupts/errors and acknowledging receipt of an interrupt (Paragraphs 39-40; O/S 120 running on accompanying CPU 110 may provide an acknowledgement to RAS controller 130.) and performing a corrective action if possible (Paragraph 47).

Per Claim 22, Feehrer teaches steering interrupts to a general purpose processing core (Paragraph 24), but does not specifically teach aggregating interrupts.

However, Slaight teaches aggregating interrupts and releasing said aggregated interrupt(s) when either a “coalesce number” is reached or a “coalesce timer” has elapsed (Paragraphs 38, 164-165, 170-174, and 185).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Slaight’s interrupt aggregation technique within the system of Feehrer because aggregation of interrupts improves system performance by reducing the overhead necessary for individual interrupts that can be more effectively handled either when it is more beneficial for a system to do so, or simply less frequently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186